DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 recites "[to protect]". Is this supposed to be considered or just a suggestion? .  Appropriate correction is required.
Claim 1-2 recites “pipes supplying oxygen produced by photosynthesis devices on the moon's surface, and carbon dioxide produced by humans in the cavity, are used as conduits.” which is an awkward way to reciting pipes being used as conduits. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recites the limitation: ". Examiner cannot ascertain what is required by said statement rendering the claim indefinite.
Regarding claims 1, 2, 3, 4, 6, 7, and 8, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim , the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7, line 8 recites “a protective body…” then line 11 recites “a protective body”. Is applicant referring to two separate protective body or to the same protective body? 
Claim 8 recites the limitation "the thin ceiling" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Gibney: How to build a Moon base.
Claim 6 as best understood. Gibney discloses differences between the moon and earth in gravity, oxygen concentration, atmosphere, and the like are utilized to implement chemical reactions, medicine, industry, and living not possible on earth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams: Build Moon Bases in Craters in view of Gibney: How to build a Moon baseClaims 1-3 and 7-8 as best understood. Williams discloses a moon utilization structure with which, by utilizing a horizontal hole cavity on the moon, dwellings, shopping areas, factories, government offices, towns, unmanned robot devices (Lunar base) are placed in a horizontal hole where cosmic rays and ultraviolet are not directly incident (illustrated on pg 17), and by utilizing a vertical hole, movement between the moon surface and the moon underground is facilitated by the provision of elevators or stairs (pg.7 discloses the vertically-stacked modules would all be connected by a centrally-located elevator); but silent on pipes supplying oxygen produced by photosynthesis devices on the moon's surface, and carbon dioxide produced by humans in the cavity, are used as conduits.
Gibney before the effective filing date discloses dwellings placed in a horizontal hole where cosmic rays and ultraviolet are not directly incident (illustrated on pg 17), and pipes supplying oxygen produced by photosynthesis devices on the moon's surface (plants produce oxygen and use up carbon dioxide by humans- illustrated in pg 21), and .

    PNG
    media_image1.png
    352
    491
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633